IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-13-00174-CV

TOM MADDUX, INDIVIDUALLY AND DBA
LOST PRAIRIE CYCLES; AKA THOMAS
EARL MADDUX,
                                                            Appellant
v.

MICHAEL D. REID,
                                                            Appellee


                           From the 87th District Court
                            Limestone County, Texas
                             Trial Court No. 29,549-A


                                       ORDER


      The Court has given appellant, who is representing himself in this appeal as he

did in the trial court, some latitude on the filing requirements in this appeal. There is,

however, a limit to that latitude that we cannot go beyond without impacting our

neutrality as a court and giving an unfair advantage to the self-represented party. We

have reached that limit.
       Appellant has confirmed that he continues to rely on a document submitted by

appellant on July 24, 2013 as his brief in this appeal. This document was submitted

prior to the filing of the reporter’s record which appellant had requested and, after

many delays, was only recently filed with the Clerk of this Court. As we noted in our

August 15, 2013 Order, the July 24, 2013 document, as a brief, was premature because

the record had not been completed or filed. Nevertheless, appellant stands on it as his

brief. Because it was filed long before the reporter’s record was even prepared, the

“brief” could not contain the necessary references to the record to be a proper brief. See

TEX. R. APP. P. 38.1.

       We will not detail all of the deficiencies of this “brief,” but among some of the

required items not included are: 1) a concise statement of all issues or points presented

for review; 2) a clear and concise argument for the contentions made; 3) citations to

authorities, and, of course, 4) citations to the appellate record. Id. at (f), (i).

       Accordingly, appellant’s July 24, 2013 “brief” is stricken. Unless appellant files a

brief that complies with Rule 38.1 within 30 days from the date of this order, the Court

will proceed as if appellant has failed to file a brief and dismiss this appeal without

further notice. TEX. R. APP. P. 38.9(a); 38.8(a).



                                             PER CURIAM
Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Brief stricken
Maddux v. Reid                                                                        Page 2
Order issued and filed September 11, 2014




Maddux v. Reid                              Page 3